Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-02530-RM-NRN

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

         Plaintiff,

  v.

  CAREFREE/SCOTT FETZER COMPANY d/b/a CAREFREE OF COLORADO,

         Defendant.


                             STIPULATED PROTECTIVE ORDER
                         CONCERNING CONFIDENTIAL INFORMATION


         Plaintiff Equal Employment Opportunity Commission and Defendant Carefree/Scott

  Fetzer Company d/b/a Carefree of Colorado (“Carefree”), by and through their respective counsel,

  stipulate to the entry of this Protective Order Concerning Confidential Information (“Protective

  Order”), as follows:

         1.      Records maintained by the EEOC are subject to the Freedom of Information Act

  (“FOIA”), 5 U.S.C. § 552(b)(1)-(9), and the Federal Records Act, 44 U.S.C. § 3101 et seq. As a

  result, the EEOC cannot agree to confidentiality of any records which are not subject to a FOIA

  exemption. Carefree takes no position as to the EEOC’s statutory obligations.

         2.      This Protective Order shall apply to all confidential documents, materials, and

  information, including without limitation, documents produced, answers to interrogatories,

  answers to requests for admission, deposition testimony, and other information disclosed pursuant
Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 2 of 6




  to the disclosure or discovery duties created by the Federal Rules of Civil Procedure and designated

  as “CONFIDENTIAL” pursuant to the terms of this Protective Order.

          3.      As used in this Protective Order, “document” is defined as provided in Federal Rule

  of Civil Procedure 34(a). A draft or non-identical copy is a separate document within the meaning

  of this term.

          4.      “CONFIDENTIAL” information subject to this Protective Order includes any

  document, file, portions of files, transcribed testimony, or response to a discovery request,

  including any extract, abstract, chart, summary, note, or copy made therefrom, which contains

  information covered by one or more of the statutory exemptions which protect confidentiality

  under the FOIA, 5 U.S.C. § 552(b). These exemptions include, inter alia, “trade secrets and

  commercial or financial information obtained from a person and privileged or confidential,” and

  “personnel and medical files and similar files the disclosure of which would constitute a clearly

  unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(4) & (6).

          5.      As a condition of designating documents “CONFIDENTIAL,” the documents must

  be reviewed by a lawyer of the designating party who must certify that the designation as

  “CONFIDENTIAL” is based on a good-faith belief that the information is confidential or

  otherwise entitled to protection.

          6.      CONFIDENTIAL information shall not be disclosed or used for any purpose except

  the preparation and trial of this case, including any appeals, or as required by law, including in

  conformance with the EEOC’s obligations under FOIA, or by court order.

          7.      CONFIDENTIAL information shall not, without the consent of the party producing

  it or further order of the Court, be disclosed except that such information may be disclosed to:


                                                   2
Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 3 of 6




                     (a) attorneys working on this case;

                     (b) persons regularly employed or associated with the attorneys working on the

   case;

                     (c) the Charging Party Anna Biryukova;

                     (d) the parties and designated representatives for the parties, including insurers and

   representatives of Carefree’s affiliates;

                     (e) retained expert witnesses and consultants providing services in this case;

                     (f) the Court and its employees;

                     (g) stenographic reporters, videographers, and interpreters who are engaged in

   proceedings necessarily incident to the conduct of this action;

                     (h) deponents, witnesses, or potential witnesses; and

                     (i) other persons agreed upon in writing by the parties.

           8.    The designating party may designate a document as CONFIDENTIAL by placing

  or affixing on the document (in a manner that will not interfere with its legibility) or otherwise

  designating as CONFIDENTIAL in clear and conspicuous manner the following or other

  appropriate notice: “CONFIDENTIAL.”

           9.    The inadvertent, unintentional, or in camera disclosure of CONFIDENTIAL

  information will not, by itself, be deemed a waiver, in whole or in part, of any claims of

  confidentiality.

           10.   Whenever a deposition involves the disclosure of CONFIDENTIAL information,

  the deposition or portions thereof may be designated as CONFIDENTIAL and, if so designated,

  shall be subject to the provisions of this Protective Order. Such designation shall be made on the


                                                        3
Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 4 of 6




  record during the deposition whenever possible, but a party may designate portions of depositions

  as CONFIDENTIAL after transcription, provided written notice of the designation is promptly

  given to all counsel of record within 30 days after notice by the court reporter of the completion

  of the transcript.

          11.     The parties agree to file documents designated as CONFIDENTIAL by the other

  party in conformance with D.C.COLO.LCivR 7.2(e). The filing party shall restrict any document

  designated CONFIDENTIAL at the time of filing. However, it is the designating party’s burden

  to file the motion to keep the document(s) restricted if it wishes for the restriction to remain beyond

  the 14 days contemplated in D.C.COLO.LCivR. 7.2(e). The parties will confer before any motion

  is filed to determine whether the motion is unopposed and will, whenever practicable, also confer

  as to whether any documents designated CONFIDENTIAL by the other party require filing under

  restriction subject to D.C.COLO.LCivR 7.2 or may be filed as unrestricted in the first instance.

          12.     A party may object to the designation of particular CONFIDENTIAL information

  by giving written notice to the party designating the disputed information. The written notice shall

  identify the information to which the objection is made. If the parties cannot resolve the objection

  within ten business days after the time the notice is received, it shall be the obligation of the party

  designating the information as CONFIDENTIAL to raise the objection according to the applicable

  procedures of the Court and presiding judicial officer(s) so that the Court may determine whether

  the disputed information should be subject to the terms of this Protective Order within 45 days of

  the aforementioned notice. If such a discovery dispute is timely initiated, the disputed information

  shall be treated as CONFIDENTIAL under the terms of this Protective Order until the Court rules

  on the motion. If the designating party fails to file such a motion within the prescribed time, the


                                                    4
Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 5 of 6




  disputed information shall lose its designation as CONFIDENTIAL and shall not thereafter be

  treated as CONFIDENTIAL in accordance with this Protective Order. In connection with a motion

  filed under this provision, the party designating the information as CONFIDENTIAL shall bear

  the burden of establishing that good cause exists for the disputed information to be treated as

  CONFIDENTIAL.

         13.     The terms of this Order survive the termination of this action. The parties will not

  use or share information of CONFIDENTIAL information for any other matter except as required

  by law, including in conformance with the EEOC’s obligations under FOIA. Physical copies of

  CONFIDENTIAL information will, at the conclusion of the case, either be destroyed or preserved

  by counsel for Carefree in a manner that is fully consistent with the terms of this Protective Order.

  Copies of CONFIDENTIAL information will be maintained by the EEOC in conformance with

  FOIA and the Federal Records Act, including to preserve the confidentiality of information subject

  to FOIA exemptions. At the end of the litigation (including any appeals), counsel of record may

  retain a copy of all court filings, discovery, and correspondence.

         14.     The parties incorporate by reference herein their existing agreement regarding

  inadvertent disclosure of materials protected by the work product doctrine, attorney-client

  privilege, and governmental deliberative privilege, as stated and approved by the Court in the

  Scheduling Order. (ECF No. 26 at 9.)

         15.     This Protective Order may be modified by the Court at any time for good cause

  shown following notice to all parties and an opportunity for them to be heard.




                                                   5
Case 1:19-cv-02530-RM-NRN Document 35 Filed 12/18/19 USDC Colorado Page 6 of 6




        DONE AND ORDERED this 18th day of December, 2019.




                                      N. Reid Neureiter
                                      United States Magistrate Judge


  STIPULATED TO AND APPROVED AS TO FORM this 18th day of December, 2019.

  EQUAL EMPLOYMENT
  OPPORTUNITY COMMISSION                  LITTLER MENDELSON, P.C.

  s/ Nathan D. Foster                        s/ Thomas W. Carroll
  Nathan Foster, Esq.                        Thomas W. Carroll, Esq.
  Lauren Jaeckel, Esq.                       Margaret Parnell Hogan, Esq.
  Denver Field Office                        1900 Sixteenth Street, Suite 800
  303 E. 17th Avenue, Suite 410              Denver, Colorado 80202
  Denver, CO 80203                           Telephone: (303) 629-6200
  Telephone: (303) 866-1381                  mphogan@littler.com
  lauren.jaeckel@eeoc.gov                    tcarroll@littler.com
  nathan.foster@eeoc.gov
                                             ATTORNEYS FOR DEFENDANT
  ATTORNEYS FOR PLAINTIFF




                                         6
